DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 04/05/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-25 were previously pending. Claims 5 and 18-21 have been amended. Claims 1-25 are currently pending.

Response to Arguments
Applicant’s amendments to claim 5 and 18 overcome the 112 rejections for claims 5-9 and 18. As such, the 112 rejections are withdrawn.
Applicant’s amendments to claim 19-21 overcome the 101 rejections for claims 19-21. As such, the 101 rejections are withdrawn.

Applicant argues on page 14 of Applicants remarks:
(a) The Office Action notes that the features "a generating unit" is treated in accordance with 35 USC §112(f), because the associated function is modified by a word that servers as a generic placeholder (i.e., unit). Applicant respectfully disagrees.

The present application specifies that the “technical fields of application are manifold”. See p. 21, I. 28 through p. 26, I. 25 of the present application. Thus, various technical details are provided throughout the present application that ensure those skilled in the art would recognize that the cited features have a sufficiently definite structure for performing the claimed function. See MPEP 2181.

Regardless, assuming arguendo that the cited features do invoke 35 USC §112(f), the claim language corresponding to these features would include both 

Examiner respectfully disagrees.  As previously indicated in the non-final office action, the claim element “a generating unit that is configured to generate the data packet” invokes 35 USC §112(f).  As defined by MPEP 2181:
Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With respect to prong A, the claim limitation “a generating unit” uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder.  In this instance, “unit” is a substitute for “means”.
With respect to prong B, the “generating unit that is configured to”, which is exemplary of the generic placeholder “the generating unit” being modified by functional language such as “configured to”
With respect to prong C, the claim limitation “a generating unit is configured to generate the data packet” depicts the generating unit performing the claimed function “generate the data packet”, where the claim limitation is not modified by sufficient structure, material, or acts for performing the claimed function.  Examiner notes the remainder of the claim language “a generating unit that is configured to generate the such that the data packet comprises a data packet header and a payload data field, wherein the data packet header comprises a type field and” further describes the data packet, and not the generating unit, and as such, does not provide additional language pertaining to any structure defining “a generating unit”.
As such, the examiner maintains that the claim element “a generating unit” invokes 35 USC §112(f).
Examiner notes that there are no corresponding 112 rejections with respect to claims 10-18 invoking 35 USC §112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation of claims 10-18 that recite “a generating unit" are being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e. unit).

Applicant further argues on Page 15-17 of Applicant’s remarks:
Claim 1 differs from Cooke in that Cooke does not disclose a data packet comprising a data packet header and a payload data, wherein the data packet header comprises a type field, and 
... to transmit the payload data field via the second communication network when the type field comprises a data value differing from a first data value and

 … to not transmit the payload data field via the second communication network when the type field comprises the first data value. 

The Office Action argues that Cooke would disclose: wherein the data packet header comprises a type field and 

... to transmit the payload data field via the second communication network when the type field comprises a data value differing from a first data value. 


If, the type field differs from the first data value, the payload data field is transmitted via the second communications network; and if the type field comprises the first data value, the payload data field is not transmitted via the 
second communications network. 

Either, this feature as a whole is disclosed, or it is not disclosed by the prior art. 

Clearly, Cooke does not disclose the above features of claim 1. 

From Townsley, it cannot be derived that type fields 136 of Fig. 1B would disclose the feature of claim 1 that a data packet comprises a data packet header and a payload data, wherein the data packet header comprises a type field, and 

... to transmit the payload data field via the second communication network when the type field comprises a data value differing from a first data value and 

... to not transmit the payload data field via the second communication network when the type field comprises the first data value. 

Thus, Townsley does also not disclose the above features of claim 1. 

As the cited prior art does not provide a pointer to the above-described distinguishing features of claim 1, claim 1 is non-obvious in view of the cited prior art, alone or in combination. 

Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The applicant has considered only the prior art, Cooke and Townsley, separately but not in combination.  Furthermore, the 
As such, examiner maintains that the prior art continues to teach on the recited claims.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 10-11, 18-19, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0090892 A1 to Cooke (hereinafter “Cooke”) in view of US 2006/0168270 A1 to Townsley et al. (hereinafter “Townsley”).


Regarding Claim 1, Cooke teaches an Apparatus for forwarding a payload data field from a first communication network into a second communication network, (Figure 3, illustrates gateway node 115) the apparatus comprising:

a first interface that is configured to receive a data packet from the first communication network, (Figure 3, illustrates gateway node 115 receiving communication traffic via twisted pairs (i.e. wired communication network).  Figure 9 and [0149], further discloses the gateway node comprising one or more local network interfaces and an optical interface (i.e. first interface) to enable communications with a main communication network over an optical communication link)

a second interface that is configured to transmit the payload data field via the second communication network  (Figure 3 illustrates the gateway communicating with households 118, 120, and 122 in one or more local communication networks (second communication network).  Figure 9 and [0149], further discloses the gateway node comprising one or more local network interfaces (i.e. a second interface)) when the type field comprises a data value differing from a first data value and wherein the second interface is configured to not transmit the payload data field via the second communication network when the type field comprises the first data value. ([0121], discloses all of the communication traffic from the CO 100 is fed into the cross-connect module 194 in the first gateway node 164 at the pedestal 162.  If the received traffic is destined for subscribers serviced by the pedestal 162 (i.e. packet type is different from a first type), or the gateway node 164 itself in the case of control packets, the cross-connect module 194 drops the received traffic to the local ring that originates from the gateway node. Control packets (i.e. packet type is a first type) remain in the gateway node 164 (i.e. not transmit the payload data field via the second communication network when the packet type is a control packet). Traffic to be dropped 

Cooke discloses receiving Ethernet traffic from the central office at the gateway node, where the received communication traffic can indicate traffic destined towards the local communication network (i.e. traffic associated with a type different from a first data value) or control packets (i.e. traffic associated with a first data value) for the gateway (see Figure 3 and [0003] and [0121]), but does not explicitly teach wherein the data packet comprises a data packet header and a payload data field, wherein the data packet header comprises a type field, wherein the type file can comprise a first data value and a data value differing from a first data value.
However, an Ethernet packet is well known to comprise a header and a payload, and further known to include a type indicator for indicating the type of Ethernet packet.  For example, in a similar field of endeavor, Townsley discloses in Figure 1B and [0062]-[0063], a general data packet comprises one or more payloads of data, each encapsulated by at least one network header, where the header includes a type field. Figures 2A and 2B and [0080]-[0081], discloses Ethernet frames in which PPP data plane messages and PPP control plane messages are comprised in the payload of the Ethernet frames.  The type field can indicate if the Ethernet payload is indicative of a PPP control data (i.e. type field indicates a first data value) or an IP datagram (i.e. type field indicates a data value different from a first data value)



Regarding Claim 2, Cooke/Townsley teaches Apparatus according to claim 1, wherein Cooke further teaches the first interface is configured to receive the data packet from the first communication network, wherein the first communication network is a wired communication network and ([0121], discloses all of the communication traffic from the CO 100 is fed into the cross-connect module 194 in the first gateway node 164 at the pedestal 162. Figure 3, illustrates gateway node 115 receiving communication traffic via twisted pairs (i.e. wired communication network).  Figure 9 and [0149], further discloses the gateway node comprising one or more local network interfaces and an optical interface (i.e. first interface) to enable communications with a main communication network over an optical communication link (i.e. wired communication network))
Cooke/Townsley further teaches wherein further teaches when the type field comprises a data value differing from the first data value, the second interface is configured to transmit the payload data field via the second communication network, wherein the second communication network is a wireless communication network and wherein, when the type field comprises the first data value, the second interface is configured to not transmit the payload data field via the wireless communication network. (Cooke discloses receiving Ethernet traffic from the central office at the gateway node, where the received communication traffic can indicate traffic destined towards the local communication network (i.e. traffic associated with a type different from a first data value) or control packets (i.e. traffic associated with a first data value) for the gateway (see Figure 3 and [0003] and [0121]).  Townsley further discloses in [0062]-[0063], Ethernet type field to indicate a data or control payload) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 3, Cooke/Townsley teaches Apparatus according to claim 1, wherein, Cooke/Townsley further teaches when the type field comprises the first data value, the data packet is a data packet for managing the first communication network and wherein the second interface is configured to not transmit the data packet via the second communication network when the data packet is a data packet for managing the first communication network. (Cooke discloses receiving Ethernet traffic from the central office at the gateway node, where the received communication traffic can indicate traffic destined towards the local communication network or control packets (i.e. traffic associated with a first data value for managing the first communication network) for the gateway (see Figure 3 and [0003] and [0121]).  Control packets remain in the gateway node 164 (i.e. not transmit the payload data field via the second communication network when the packet type is a control packet). Townsley further discloses in [0062]-[0063], Ethernet type field to indicate a data or 

Regarding Claim 10, Cooke teaches an Apparatus for generating and transmitting a data packet, the apparatus comprising: 
an interface that is configured to transmit a data packet via a first communication network to a receiving apparatus, (Figure 3, illustrates gateway node 115 (receiving apparatus) receiving communication traffic via twisted pairs (i.e. wired communication network) from a central office with DSLAM (i.e. apparatus).  Figure 9 and [0149], further discloses the gateway node comprising one or more local network interfaces and an optical interface (i.e. interface) to enable communications with a main communication network over an optical communication link.  Examiner notes that the Central office must also have an optical interface for transmitting data over an optical communication link, such as the twisted wire pairs as illustrated in Figure 3)
wherein the generating unit is configured to generate the data packet such that the type field comprises a first data value when the payload data field of the data packet is not to be transmitted by the receiving apparatus via a second communication network and wherein the generating unit is configured to generate the data packet such that the type field comprises a data value differing from the first data value when the payload data field of the data packet is to be transmitted by the receiving apparatus via the second communication network. ([0121], discloses all of the communication traffic from the CO 100 is fed into the cross-connect module 
Cooke discloses transmission of a data packet from an apparatus (receiving Ethernet traffic from the central office (i.e. apparatus) at the gateway node (receiving apparatus), where the received communication traffic can indicate traffic destined towards the local communication network (i.e. traffic associated with a type different from a first data value) or control packets (i.e. traffic associated with a first data value) for the gateway (see Figure 3 and [0003] and [0121])), but Cooke does not explicitly teach the apparatus comprising a generating unit for generating a data packet, wherein the data packet comprises a data packet header and a payload data field, wherein the data packet header comprises a type field, wherein the type file can comprise a first data value and a data value differing from a first data value.
However, an Ethernet packet is well known to comprise a header and a payload, and further known to include a type indicator for indicating the type of Ethernet packet.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cooke to include the above limitations as suggested by Townsley, as type fields within headers allow for easy identification of the packet type during packet processing as indicated in [0063] of Townsley.


Regarding Claim 11, Cooke/Townsley teaches the Apparatus according to claim 10, wherein Cooke/Townsley further teaches the generating unit is configured to generate the data packet such that the type field comprises the first data value when the data packet is a data packet for managing the first communication network and wherein the generating unit is configured to generate the data packet such that the type field comprises a data value differing from the first data value when the data packet is no data packet for managing the first communication network. (Cooke discloses receiving Ethernet traffic from the central office at the gateway node, where the received communication traffic can indicate traffic destined towards the local communication network or control packets (i.e. traffic associated with a first data value for managing the first communication network) for the gateway (see Figure 3 and [0003] and [0121]).  Control packets remain in the gateway node 164 (i.e. not transmit the payload data field via the second communication network when the packet type is a control packet). Townsley further discloses in [0062]-[0063], Ethernet type field to indicate a data or control payload) Examiner maintains same motivation to combine as indicated in Claim 10 above.

Regarding Claim 18, Cooke teaches a System for generating and transmitting a data packet via a first communication network and for forwarding a payload data field of the data packet from the first communication network into a second communication network, (Figure 3) the system comprising: 

an apparatus for generating and transmitting a data packet, the apparatus comprising:   an interface that is configured to transmit a data packet via a first communication network to a receiving apparatus, (Figure 3, illustrates gateway node 115 (receiving apparatus) receiving communication traffic via twisted pairs (i.e. wired communication network) from a central office with DSLAM (i.e. apparatus).  Figure 9 and [0149], further discloses the gateway node comprising one or more local network interfaces and an optical interface (i.e. interface) to enable communications with a main communication network over an optical communication link.  Examiner 
wherein the generating unit is configured to generate the data packet such that the type field comprises a first data value when the payload data field of the data packet is not to be transmitted by the receiving apparatus via a second communication network and wherein the generating unit is configured to generate the data packet such that the type field comprises a data value differing from the first data value when the payload data field of the data packet is to be transmitted by the receiving apparatus via the second communication network. ([0121], discloses all of the communication traffic from the CO 100 is fed into the cross-connect module 194 in the first gateway node 164 (receiving apparatus) at the pedestal 162.  If the received traffic is destined for subscribers serviced by the pedestal 162 (i.e. packet type is different from a first type), or the gateway node 164 itself in the case of control packets, the cross-connect module 194 drops the received traffic to the local ring that originates from the gateway node. Control packets (i.e. packet type is a first type) remain in the gateway node 164 (i.e. not transmit the payload data field via the second communication network when the packet type is a control packet). Traffic to be dropped to the local ring (i.e. transmit the payload data field via the second network when the packet type is not a control packet) is passed to the ring traffic processor 200, where the decision of which direction to send the traffic around the ring is made, as described above. The traffic is then passed to its destination via the local ring.) 
transmission of a data packet from an apparatus (receiving Ethernet traffic from the central office (i.e. apparatus) at the gateway node (receiving apparatus), where the received communication traffic can indicate traffic destined towards the local communication network (i.e. traffic associated with a type different from a first data value) or control packets (i.e. traffic associated with a first data value) for the gateway (see Figure 3 and [0003] and [0121])), but Cooke does not explicitly teach the apparatus comprising a generating unit for generating a data packet, wherein the data packet comprises a data packet header and a payload data field, wherein the data packet header comprises a type field, wherein the type file can comprise a first data value and a data value differing from a first data value.
However, an Ethernet packet is well known to comprise a header and a payload, and further known to include a type indicator for indicating the type of Ethernet packet.  For example, in a similar field of endeavor, Townsley discloses in Figure 1B and [0062]-[0063], a general data packet comprises one or more payloads of data, each encapsulated by at least one network header, where the header includes a type field. Figures 2A and 2B and [0080]-[0081], discloses Ethernet frames in which PPP data plane messages and PPP control plane messages are comprised in the payload of the Ethernet frames.  The type field can indicate if the Ethernet payload is indicative of a PPP control data (i.e. type field indicates a first data value) or an IP datagram (i.e. type field indicates a data value different from a first data value). [0120], further discloses Ethernet frames generated by DSLAM.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cooke to include 

an apparatus according to claim 1 for forwarding the payload data field of the data packet via the second communication network (Figure 3, Cooke teaches a gateway node communicating with HCC via local communication network, See rejection of Claim 1)
wherein the apparatus according to claim 1 is configured to receive the data packet from the apparatus for generating and transmitting a data packet (Figure 3, Cooke teaches a gateway node communicating with HCC via local communication network, See rejection of Claim 1)
wherein the apparatus according to claim 1 is configured to transmit the payload data field via the second communication network when a type field of a data packet header of the data packet comprises a data value differing from a first data value and wherein the apparatus according to claim 1 is configured to not transmit the payload data field via the second communication network when the type field of the data packet header of the data packet comprises the first data value. (Figure 3, Cooke teaches a gateway node communicating with HCC via local communication network by forwarding received data packets destined towards the local communication network, and keeping received control packets at the gateway, See rejection of Claim 1)

 Cooke teaches a non-transitory digital storage medium having a data packet stored thereon for transmitting a payload data field via a first communication network to a receiving apparatus, the data packet comprising: (Figure 3, illustrates gateway node 115 (i.e. receiving apparatus) receiving communication traffic (i.e. data packet with payload data) via twisted pairs (i.e. wired communication network).
wherein the type field comprises a first data value when the payload data field of the data packet is not to be transmitted by the receiving apparatus via a second communication network, and wherein the type field comprises a data value differing from the first data value when the payload data field of the data packet is to be transmitted by the receiving apparatus via the second communication network ([0121], discloses all of the communication traffic from the CO 100 is fed into the cross-connect module 194 in the first gateway node 164 at the pedestal 162.  If the received traffic is destined for subscribers serviced by the pedestal 162 (i.e. packet type is different from a first type), or the gateway node 164 itself in the case of control packets, the cross-connect module 194 drops the received traffic to the local ring (i.e. second communication network) that originates from the gateway node. Control packets (i.e. packet type is a first type) remain in the gateway node 164 (i.e. not transmit the payload data field via the second communication network when the packet type is a control packet). Traffic to be dropped to the local ring (i.e. transmit the payload data field via the second network when the packet type is not a control packet) is passed to the ring traffic processor 200, where the decision of which direction to send the traffic 

Cooke discloses receiving Ethernet traffic from the central office at the gateway node, where the received communication traffic can indicate traffic destined towards the local communication network (i.e. traffic associated with a type different from a first data value) or control packets (i.e. traffic associated with a first data value) for the gateway (see Figure 3 and [0003] and [0121]), but does not explicitly teach wherein the data packet comprises a data packet header and a payload data field, wherein the data packet header comprises a type field, wherein the type file can comprise a first data value and a data value differing from a first data value.
However, an Ethernet packet is well known to comprise a header and a payload, and further known to include a type indicator for indicating the type of Ethernet packet.  For example, in a similar field of endeavor, Townsley discloses in Figure 1B and [0062]-[0063], a general data packet comprises one or more payloads of data, each encapsulated by at least one network header, where the header includes a type field. Figures 2A and 2B and [0080]-[0081], discloses Ethernet frames in which PPP data plane messages and PPP control plane messages are comprised in the payload of the Ethernet frames.  The type field can indicate if the Ethernet payload is indicative of a PPP control data (i.e. type field indicates a first data value) or an IP datagram (i.e. type field indicates a data value different from a first data value)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cooke to include 

Regarding Claim 22, Cooke teaches a method for forwarding a payload data field from a first communication network into a second communication network, (Figure 3, illustrates gateway node 115) the apparatus comprising:
receiving a data packet from the first communication network, (Figure 3, illustrates gateway node 115 receiving communication traffic via twisted pairs (i.e. wired communication network).  Figure 9 and [0149], further discloses the gateway node comprising one or more local network interfaces and an optical interface (i.e. first interface) to enable communications with a main communication network over an optical communication link)

transmitting the payload data field via the second communication network  (Figure 3 illustrates the gateway communicating with households 118, 120, and 122 in one or more local communication networks (second communication network).  Figure 9 and [0149], further discloses the gateway node comprising one or more local network interfaces (i.e. a second interface)) when the type field comprises a data value differing from a first data value and not transmitting the payload data field via the second communication network when the type field comprises the first data value. ([0121], discloses all of the communication traffic from the CO 100 is fed into the cross-connect module 194 in the first gateway node 164 at the pedestal 162.  If the received 

Cooke discloses transmission of a data packet from an apparatus (receiving Ethernet traffic from the central office at the gateway node, where the received communication traffic can indicate traffic destined towards the local communication network (i.e. traffic associated with a type different from a first data value) or control packets (i.e. traffic associated with a first data value) for the gateway (see Figure 3 and [0003] and [0121]), but does not explicitly teach wherein the data packet comprises a data packet header and a payload data field, wherein the data packet header comprises a type field, wherein the type file can comprise a first data value and a data value differing from a first data value.
However, an Ethernet packet is well known to comprise a header and a payload, and further known to include a type indicator for indicating the type of Ethernet packet.  For example, in a similar field of endeavor, Townsley discloses in Figure 1B and [0062]-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cooke to include the above limitations as suggested by Townsley, as type fields within headers allow for easy identification of the packet type during packet processing as indicated in [0063] of Townsley.

Regarding Claim 23, Cooke teaches a method for generating and transmitting a data packet, the method comprising: 
transmitting a data packet via a first communication network to a receiving apparatus, (Figure 3, illustrates gateway node 115 (receiving apparatus) receiving communication traffic via twisted pairs (i.e. wired communication network) from a central office with DSLAM (i.e. apparatus).  Figure 9 and [0149], further discloses the gateway node comprising one or more local network interfaces and an optical interface (i.e. interface) to enable communications with a main communication network over an optical communication link.  Examiner notes that the Central office must also have an optical 
wherein the data packet is generated such that the type field comprises a first data value when the payload data field of the data packet is not to be transmitted by the receiving apparatus via a second communication network and wherein the data packet is generated such that the type field comprises a data value differing from the first data value when the payload data field of the data packet is to be transmitted by the receiving apparatus via the second communication network. ([0121], discloses all of the communication traffic from the CO 100 is fed into the cross-connect module 194 in the first gateway node 164 (receiving apparatus) at the pedestal 162.  If the received traffic is destined for subscribers serviced by the pedestal 162 (i.e. packet type is different from a first type), or the gateway node 164 itself in the case of control packets, the cross-connect module 194 drops the received traffic to the local ring that originates from the gateway node. Control packets (i.e. packet type is a first type) remain in the gateway node 164 (i.e. not transmit the payload data field via the second communication network when the packet type is a control packet). Traffic to be dropped to the local ring (i.e. transmit the payload data field via the second network when the packet type is not a control packet) is passed to the ring traffic processor 200, where the decision of which direction to send the traffic around the ring is made, as described above. The traffic is then passed to its destination via the local ring.) 
Cooke discloses transmission of a data packet from an apparatus (receiving Ethernet traffic from the central office (i.e. apparatus) at the gateway node (receiving apparatus), where the received communication traffic can indicate traffic destined  generating a data packet such that the data packet comprises a data packet header and a payload data field, wherein the data packet header comprises a type field, wherein the type file can comprise a first data value and a data value differing from a first data value.
However, an Ethernet packet is well known to comprise a header and a payload, and further known to include a type indicator for indicating the type of Ethernet packet.  For example, in a similar field of endeavor, Townsley discloses in Figure 1B and [0062]-[0063], a general data packet comprises one or more payloads of data, each encapsulated by at least one network header, where the header includes a type field. Figures 2A and 2B and [0080]-[0081], discloses Ethernet frames in which PPP data plane messages and PPP control plane messages are comprised in the payload of the Ethernet frames.  The type field can indicate if the Ethernet payload is indicative of a PPP control data (i.e. type field indicates a first data value) or an IP datagram (i.e. type field indicates a data value different from a first data value). [0120], further discloses Ethernet frames generated by DSLAM.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cooke to include the above limitations as suggested by Townsley, as type fields within headers allow for easy identification of the packet type during packet processing as indicated in [0063] of Townsley.

Regarding Claim 24, Cooke teaches a non-transitory digital storage medium having a program computer stored thereon to perform the method for forwarding a payload data field from a first communication network into a second communication network, (Figure 3, illustrates gateway node 115) the method comprising:

receiving a data packet from the first communication network, (Figure 3, illustrates gateway node 115 receiving communication traffic via twisted pairs (i.e. wired communication network).  Figure 9 and [0149], further discloses the gateway node comprising one or more local network interfaces and an optical interface (i.e. first interface) to enable communications with a main communication network over an optical communication link)

transmitting the payload data field via the second communication network  (Figure 3 illustrates the gateway communicating with households 118, 120, and 122 in one or more local communication networks (second communication network).  Figure 9 and [0149], further discloses the gateway node comprising one or more local network interfaces (i.e. a second interface)) when the type field comprises a data value differing from a first data value and not transmitting the payload data field via the second communication network when the type field comprises the first data value. ([0121], discloses all of the communication traffic from the CO 100 is fed into the cross-connect module 194 in the first gateway node 164 at the pedestal 162.  If the received 
wherein said computer program is run by a computer ([0160], discloses although described primarily in the context of methods and systems, other implementations of the invention are also contemplated, as instructions stored on a computer-readable medium, for example)

Cooke discloses transmission of a data packet from an apparatus (receiving Ethernet traffic from the central office at the gateway node, where the received communication traffic can indicate traffic destined towards the local communication network (i.e. traffic associated with a type different from a first data value) or control packets (i.e. traffic associated with a first data value) for the gateway (see Figure 3 and [0003] and [0121]), but does not explicitly teach wherein the data packet comprises a data packet header and a payload data field, wherein the data packet header comprises a type field, wherein the type file can comprise a first data value and a data value differing from a first data value.
However, an Ethernet packet is well known to comprise a header and a payload, and further known to include a type indicator for indicating the type of Ethernet packet.  For example, in a similar field of endeavor, Townsley discloses in Figure 1B and [0062]-[0063], a general data packet comprises one or more payloads of data, each encapsulated by at least one network header, where the header includes a type field. Figures 2A and 2B and [0080]-[0081], discloses Ethernet frames in which PPP data plane messages and PPP control plane messages are comprised in the payload of the Ethernet frames.  The type field can indicate if the Ethernet payload is indicative of a PPP control data (i.e. type field indicates a first data value) or an IP datagram (i.e. type field indicates a data value different from a first data value)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cooke to include the above limitations as suggested by Townsley, as type fields within headers allow for easy identification of the packet type during packet processing as indicated in [0063] of Townsley.

Regarding Claim 25, Cooke teaches a non-transitory digital storage medium having a program computer stored thereon to perform the method for generating and transmitting a data packet, the apparatus comprising: 
transmitting a data packet via a first communication network to a receiving apparatus, (Figure 3, illustrates gateway node 115 (receiving apparatus) receiving 
wherein the data packet is generated such that the type field comprises a first data value when the payload data field of the data packet is not to be transmitted by the receiving apparatus via a second communication network and wherein the data packet is generated such that the type field comprises a data value differing from the first data value when the payload data field of the data packet is to be transmitted by the receiving apparatus via the second communication network. ([0121], discloses all of the communication traffic from the CO 100 is fed into the cross-connect module 194 in the first gateway node 164 (receiving apparatus) at the pedestal 162.  If the received traffic is destined for subscribers serviced by the pedestal 162 (i.e. packet type is different from a first type), or the gateway node 164 itself in the case of control packets, the cross-connect module 194 drops the received traffic to the local ring that originates from the gateway node. Control packets (i.e. packet type is a first type) remain in the gateway node 164 (i.e. not transmit the payload data field via the second communication network when the packet type is a control packet). Traffic to be dropped to the local ring (i.e. transmit the payload data field via the second network when the packet type is not a control packet) is passed to the ring traffic processor 200, where the 
wherein said computer program is run by a computer ([0160], discloses although described primarily in the context of methods and systems, other implementations of the invention are also contemplated, as instructions stored on a computer-readable medium, for example)

Cooke discloses transmission of a data packet from an apparatus (receiving Ethernet traffic from the central office (i.e. apparatus) at the gateway node (receiving apparatus), where the received communication traffic can indicate traffic destined towards the local communication network (i.e. traffic associated with a type different from a first data value) or control packets (i.e. traffic associated with a first data value) for the gateway (see Figure 3 and [0003] and [0121])), but Cooke does not explicitly teach the apparatus comprising generating a data packet such that the data packet comprises a data packet header and a payload data field, wherein the data packet header comprises a type field, wherein the type file can comprise a first data value and a data value differing from a first data value.
However, an Ethernet packet is well known to comprise a header and a payload, and further known to include a type indicator for indicating the type of Ethernet packet.  For example, in a similar field of endeavor, Townsley discloses in Figure 1B and [0062]-[0063], a general data packet comprises one or more payloads of data, each encapsulated by at least one network header, where the header includes a type field. Figures 2A and 2B and [0080]-[0081], discloses Ethernet frames in which PPP data 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cooke to include the above limitations as suggested by Townsley, as type fields within headers allow for easy identification of the packet type during packet processing as indicated in [0063] of Townsley.

Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooke/Townsley in view of US 2010/00110946 A1 to Diachina et al. (hereinafter “Diachina”)

Regarding Claim 4, Cooke/Townsley teaches the Apparatus according to claim 1, 
Cooke/Townsley further teaches wherein the second interface is configured to transmit the payload data field via the second communication network when the type field comprises a second data value differing from the first data value and wherein the second interface is configured to not transmit the payload data field via the second communication network when the type field comprises the first data value. (Cooke discloses receiving Ethernet traffic from the central office at the gateway node, where the received communication traffic can indicate traffic destined towards the local communication network or control packets (i.e. traffic associated with a first data value for managing the first communication network) for the gateway (see Figure 3 and [0003] and [0121]).  Control packets remain in the gateway node 164 (i.e. not transmit the payload data field via the second communication network when the packet type is a control packet). Townsley further discloses in [0062]-[0063], Ethernet type field to indicate a data or control payload)
Cooke/Townsley does not explicitly teach wherein the type field of the data packet header comprises exactly one bit.
However, the concept of using a 1-bit type field is well known in the art. For example, in a similar field of endeavor, Diachina discloses in [0067] and Figure 6, a CS-1 RLC/MAC control block together with a MAC header, in which a payload type field is included.  The payload type field has two bits, used as shown in Table 3 below. Code point "00" is not needed since the block does not contain an RLC data block. Code point "11" is not needed since it is reserved (i.e., not used) in the current CS-1 block. Therefore, there are only two necessary code points, and the length of the "payload type" field can be reduced to 1 bit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cooke/Townsley to include the above limitations as suggested by Diachina, as reducing the number of bits used by the type field, allowing for flexibility of unused bits to be used for other purposes while maintaining a standard header size as indicated in [0067] of Diachina.

Regarding Claim 12, Cooke/Townsley teaches Apparatus according to claim 10, 
wherein Cooke/Townsley further teaches the generating unit is configured to form the type field of the data packet header such that the type field of the data packet header comprises exactly one bit, wherein the generating unit is configured to generate the data packet such that the type field comprises the first data value when the payload data field of the data packet is not to be transmitted by the receiving apparatus via the second communication network and wherein the generating unit is configured to generate the data packet such that the type field comprises a second data value differing from the first data value when the payload data field of the data packet is to be transmitted by the receiving apparatus via the second communication network. (Cooke discloses receiving Ethernet traffic from the central office at the gateway node, where the received communication traffic can indicate traffic destined towards the local communication network (i.e. traffic associated with a second value differing from the first value) or control packets (i.e. traffic associated with a first data value for managing the first communication network) for the gateway (see Figure 3 and [0003] and [0121]).  Control packets remain in the gateway node 164 (i.e. not transmit the payload data field via the second communication network when the packet type is a control packet. Traffic to be dropped to the local ring (i.e. transmit the payload data field via the second network when the packet type is not a control packet) is passed to the ring traffic processor 200, where the decision of which direction to send the traffic around the ring is made, as described above. The traffic is then passed to its destination via the local ring. Townsley further discloses in [0062]-[0063], Ethernet type field to indicate a data or control payload)
Cooke/Townsley does not explicitly teach wherein the generating unit is configured to form the type field of the data packet header such that the type field of the data packet header comprises exactly one bit.
However, the concept of using a 1-bit type field is well known in the art. For example, in a similar field of endeavor, Diachina discloses in [0067] and Figure 6, a CS-1 RLC/MAC control block together with a MAC header, in which a payload type field is included.  The payload type field has two bits, used as shown in Table 3 below. Code point "00" is not needed since the block does not contain an RLC data block. Code point "11" is not needed since it is reserved (i.e., not used) in the current CS-1 block. Therefore, there are only two necessary code points, and the length of the "payload type" field can be reduced to 1 bit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Cooke/Townsley to include the above limitations as suggested by Diachina, as reducing the number of bits used by the type field, allowing for flexibility of unused bits to be used for other purposes while maintaining a standard header size as indicated in [0067] of Diachina.


Allowable Subject Matter
Claims 5-9 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/Primary Examiner, Art Unit 2477